DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are being treated on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tightening mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the arm pivotal end".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim does not define the arm has a pivotal end.  For examination purposes examiner has interpreted the limitation to be "a pivotal end of the arm".
	Claim 1 recites the limitation "the rotating unit is rotated", which renders the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitation appears to be claiming a process of making or using.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 4 recites the limitation "the positioning channel has therein", which renders the claim indefinite.  It is unclear what structure is being referred to using the word "therein".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 8 recites the limitation "wherein the holding unit further has an earpiece holder removably fitted to the upright element", which renders the claim indefinite.  It is unclear what structure Applicant refers to by the word "earpiece".  It is noted that claim 8 depends from claim 1 and claim 1 only sets forth a band holder without specifying any circumstances the band holder may be used for.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the "earpiece holder" has been construed to be any structure which is capable of holding an item.
	Claim 9 recites the limitation "the two openings".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 9 has previously set forth "at least two openings"; therefore it is unclear which two openings Applicant is referring to.  For examination purposes, examiner has interpreted the limitation as any two openings of the at least two openings.
	Claims 2-10 each depend from claim 1 and are likewise rejected.
Claim limitation "a tightening mechanism" in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is noted that no structures are described for a thread-tightening mechanism, a mesh-style ratchet mechanism (one-way checking), or a combination thereof as stated in para. 0047.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 5,655,265 A).
Regarding claim 1, Schneider discloses a band holder (a strap take-up assembly; fig. 1; col. 3, ll. 18-21; claim 1), comprising: 
a holding unit (slider foot 32; fig. 1; col. 3, ll. 34-40) having a holding unit body (see annotated fig. 1); 
a rotating unit (slot section 4, 408; fig. 1; col. 3, ll. 9-22) comprising an arm (slot section 4, 408; fig. 1) pivotally connected to the holding unit body (fig. 1; col. 3, ll. 34-40) and a fixed hanging portion (a hanging portion fixed to slider foot 32; see annotated fig. 1; col. 3, ll. 34-40) disposed at a pivotal end of the arm (see annotated fig. 1), wherein the rotating unit is rotated and fixed in place relative to the holding unit (fig. 1; col. 3, ll. 34-40); and 
a spacing adjustment mechanism (boreholes 432 and pin 434; figs. 1, 3A; col. 1, ll. 62-67; col. 3, ll. 1-15) disposed at the arm (see fig. 1) and having a movable hanging portion (pin 434; see fig. 1; col. 3, ll. 9-15), the movable hanging portion undergoing linear displacement in a lengthwise direction of the arm and being positioned (in different boreholes 432; fig. 1; col. 3, ll. 9-15), so as to adjust its distance from the fixed hanging portion (see annotated fig. 1; col. 3, ll. 9-15).  
Regarding claim 2, Schneider discloses the band holder of claim 1, and further discloses wherein the holding unit further has an axle portion (for pivoting; see annotated fig. 1; col. 3, ll. 34-40) connected to the holding unit body (see annotated fig. 1), and the arm has a pivotal hole portion (for pivoting; see annotated fig. 1; col. 3, ll. 34-40) which the axle portion is pivotally connected to (see annotated fig. 1).  
Regarding claim 3, Schneider discloses the band holder of claim 2, and further discloses wherein the holding unit further has a positioning post (for pivoting; see annotated fig. 1; col. 3, ll. 34-40) connected to an end of the holding unit body (see annotated fig. 1; col. 3, ll. 34-40), and the arm has a positioning channel (for pivoting; see annotated fig. 1; col. 3, ll. 34-40) which the positioning post is fixed to (see annotated fig. 1). 

    PNG
    media_image1.png
    485
    968
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 5,655,265 A

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Paroubek (US 860,322 A) in view of Wu (CN 204682639 U).
	Regarding claim 1, Paroubek discloses a band holder (a device for holding bands 14 and 16; fig. 1; page 1, ll. 6-20, 41-60), comprising: 
a holding unit (plate 20; figs. 1, 4; page 1, ll. 66-73) having a holding unit body (plate 20; fig. 3); 
a rotating unit (arms 14, 16; fig. 1; page 1, ll. 41-60) comprising an arm (arms 14, 16 forming an integrated arm; fig. 1; page 1, ll. 41-60) pivotally connected to the holding unit body (at boss 17 and screw 18; figs. 1-2, 4; page 1, ll. 58-66, 93-101) and a fixed hanging portion (an upper portion of part 16a fixed by screw 18; figs. 2, 4; page 1, ll. 58-62) disposed at a pivotal end of the arm (figs. 1-2, 4; page 1, ll. 58-62), wherein the rotating unit is rotated and fixed in place relative to the holding unit (figs. 1-2, 4; page 1, ll. 58-66, 93-101); and 
Paroubek does not disclose wherein a spacing adjustment mechanism disposed at the arm and having a movable hanging portion, the movable hanging portion undergoing linear displacement in a lengthwise direction of the arm and being positioned, so as to adjust its distance from the fixed hanging portion.   However, Wu teaches a band holder (fixed hook 7 and adjustable hook 8, together forming a band holder for a face mask; see English translation; fig. 1; page 2, para. 2; page 3, para. 7; page 4, para. 1) comprising an arm (slide 9; fig. 1; page 4, para. 1), wherein a spacing adjustment mechanism (projection 81 displaceable along slide 9; fig. 1; page 4, para. 1) disposed at the arm (see fig. 1) and having a movable hanging portion (neck portion 82; fig. 2; page 4, para. 2), the movable hanging portion undergoing linear displacement in a lengthwise direction of the arm (figs. 1-3; page 4, paras. 1-2) and being positioned, so as to adjust its distance from a fixed hanging portion (a rear end portion of slide 9 when the band holder is in use; see fig. 1).  Both Paroubek and Wu teach coupling a facemask to a head covering.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arm as disclosed by Paroubek, with wherein a spacing adjustment mechanism disposed at the arm and having a movable hanging portion, the movable hanging portion undergoing linear displacement in a lengthwise direction of the arm and being positioned, so as to adjust its distance from a rear end portion of the arm, i.e., the fixed hanging portion of Paroubek, as taught by Wu, in order to provide a mechanism for a user to be able to adjust the distance between the face mask and the rear end portion of the arm, thereby providing a customized fit of the face mask to the user. 
Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paroubek (US 860,322 A) and Wu (CN 204682639 U) and further in view of Zhang (CN 201640597 U).
Regarding claim 2, Paroubek and Wu, in combination, disclose the band holder of claim 1, and Paroubek further discloses wherein the holding unit further has an axle portion (screw 18; figs. 2, 4; page 1, ll. 58-66) connected to the holding unit body (plate 20; figs. 1, 4).
Paroubek does not explicitly disclose wherein the arm has a pivotal hole portion which the axle portion is pivotally connected to.  However, Zhang teaches a band holder (a device including a rotating button, a fixed rod and a movable rod, which is capable of holding a band by rotating button 4; see English translation; fig. 1; paras. 0002, 0026), comprising: a holding unit (fixed rod 5; fig. 1; para. 0026) having a holding unit body (a rod body; fig. 4); a rotating unit (movable rod 8; fig. 1; para. 0026) comprising an arm (rod 8 forming an arm; fig. 1; para. 0026) pivotally connected to the holding unit body (by rotating button 4; fig. 1; para. 0026), wherein the holding unit further has an axle portion (rotating button 4; fig. 1; para. 0026) connected to the holding unit body (fig. 1; para. 0026), and the arm has a pivotal hole portion (for passing rotating button 4; fig. 1; para. 0026) which the axle portion is pivotally connected to (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pivotable coupling means as disclosed by Paroubek, by simply replacing boss 17 and screw 18 with a rotating button, wherein the arm has a pivotal hole portion which the axle portion is pivotally connected to as taught by Zhang, in order to provide a simple coupling means for pivotably attaching the arm to the holding unit body.  Further, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have made such a configuration, in order to provide a suitable coupling approach between the arm and the holding unit, thereby the arm being pivotablly secured to the holding unit body by coupling the axle portion to the pivotal hole.  Such a configuration has been long known as a common practice in daily life and will not generate unpredictable result. 
Regarding claim 3, Paroubek, Wu and Zhang, in combination, disclose the band holder of claim 2, and Paroubek further discloses wherein the holding unit further has a positioning post (front screw 22; fig. 2; page 1, ll. 77-84) connected to an end of the holding unit body (figs. 1-2; page 1, ll. 68-84), and the arm has a positioning channel (for passing front screw 22; fig. 2; page 1, ll. 77-84) which the positioning post is fixed to (fig. 2; page 1, ll. 77-84).
Regarding claim 4, Paroubek, Wu and Zhang, in combination, disclose the band holder of claim 3, and Paroubek further discloses wherein an end surface of the positioning post (front screw 22; fig. 2) has a dented hole (screw 22 must have dented portions, i.e, dented holes), and the positioning channel has therein a raised portion to be positioned in the dented hole (to be fitted with the dented portions of screw 22). 
Regarding claim 5, Paroubek, Wu and Zhang, in combination, disclose the band holder of claim 4.  By combination of Paroubek and Zhang, the rotating unit would further comprise a tightening mechanism (rotating button 4; fig. 1; paras. 0026-0027) which the fixed hanging portion is disposed on.
Regarding claim 6, Paroubek, Wu and Zhang, in combination, disclose the band holder of claim 5, but Paroubek does not disclose wherein the arm has a slot, and the spacing adjustment mechanism further has a sliding block disposed in the slot.  However, Wu teaches wherein the arm has a slot (sliding groove 92; fig. 2; page 4, para. 2), and the spacing adjustment mechanism further has a sliding block (sliding portion 83; fig. 2; page 4, para. 2) disposed in the slot (fig. 2; page 4, para. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arm as disclosed by Paroubek, with wherein the arm has a slot, and the spacing adjustment mechanism further has a sliding block disposed in the slot, as taught by Wu, in order to provide a sliding mechanism for a user to be able to adjust the distance between the face mask and the rear end portion of the arm, thereby providing a customized fit of the face mask to the user.
Regarding claim 9, Paroubek, Wu and Zhang, in combination, disclose the band holder of claim 6, and Paroubek further discloses a cap (fig. 1; page 1, ll. 47-49), comprising: 
a cap body (cap body; see fig. 1) having at least two openings (at least two openings for accommodating at least two screws 22; figs. 2, 4; page 1, ll. 68-73) and 
a band holder (as addressed above for claim 6), wherein the positioning post is penetratingly disposed in and fixed into one of the at least two openings (figs. 2, 4; page 1, ll. 68-73). 
Paroubek does not disclose wherein the axle portion is penetratingly disposed in and fixed into one of the at least two openings.  However, Zhang teaches the holding unit (fixed rod 5; fig. 1) attached to a cap body (cap body 1; fig. 1; para. 0023), wherein the holding unit moves downward when the axle portion (rotating button 4; fig. 1; para. 0027) is loosened (fig. 1; para. 0027), which indicates that the axle portion is rotatably attached to an opening of the cap body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have made an opening in the cap body to accommodate the axle portion as taught by Zhang, in order to provide a suitable coupling means for pivotably attaching the axle portion of the holding unit to the cap body.
Status of Claims
Claims 7-8 and 10 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Shaw (US 857,838 A) and Brium (US 5,373,583 A) are directed to band holders.  Wagemans (US 9,125,449 B1) is directed to an earpiece holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732